Petition for writ of certiorari to the Circuit Court of Appeals for the Sec*757ond Circuit denied on the ground that the case is moot, it appearing that petitioner no longer is in respondent’s custody, United States ex rel. Innes v. Crystal, 319 U. S. 755, and cases cited.
Messrs. Arthur Garfield Hays and Gerald Weatherly for petitioner.
Solicitor General Fahy, Assistant Attorney General Tom C. Clark, and Messrs.
Chester T. Lane and Edward G. Jennings for respondent.
Messrs. William H. Hastie, Thurgood Marshall, and Leon A. Rarnorn filed a brief on behalf of the National Association for the Advancement of Colored People, as amicus curiae, in support of petitioner.